



Exhibit 10.2


Truist Bank, as Administrative Agent and
The Lenders Party to the Credit Agreement (as defined below)
Mail Code GA-ATL-3950
3333 Peachtree Road, NE
Atlanta, GA 30326
Attention: Amanda Parks
Amanda.Parks@suntrust.com
Fax: (404) 926-5100


Re:    Limited Consent


June 23, 2020




Ladies and Gentlemen:


Reference is hereby made to that certain Credit Agreement dated as of January
28, 2019 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”) by and among ON DECK CAPITAL, INC., a Delaware corporation, as the
Company, TRUIST BANK (as successor to SUNTRUST BANK), as administrative agent
for the “Revolving Lenders” party to the Credit Agreement (in such capacity,
“Administrative Agent”) and each of the Lenders from time to time party thereto.
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Credit Agreement.


With respect to the Monthly Period ending April 30, 2020, an Asset Performance
Payout Event (Level 1) (the “May APPE”) described on Exhibit E to the Credit
Agreement occurred, after giving effect to the final sentence of Appendix E, on
May 18, 2020 (the “Payout Period Start Date”). Under the terms of the Credit
Agreement, on June 17, 2020, the Company repaid the aggregate outstanding
principal amount of Revolving Loans in an amount equal to (i) the aggregate
principal amount of Revolving Loans on the Payout Period Start Date times
(ii) the applicable Payout Period Percentage. The parties hereto acknowledge
that, as a consequence of the May APPE and the Payout Period Start Date, the
Revolving Commitment Termination Date occurred on May 18, 2020, and the Lenders
are no longer required to make Revolving Loans under the terms of the Credit
Agreement.


With respect to the Monthly Period ending May 31, 2020, an Asset Performance
Payout Event (Level 2) (the “June APPE”) described on Exhibit E to the Credit
Agreement occurred, after giving effect to the final sentence of Appendix E, on
June 17, 2020. The Company and the Lenders hereby acknowledge that the effect of
the occurrence of the June APPE is the increase to the Payout Period Percentage
(the “Payout Period Percentage Increase”). The Company requests, and the
Administrative Agent and Lenders hereby consent and agree, that the Payout
Period Percentage Increase shall not be effective until July 14, 2020 (such
date, as extended from time to time, the “Extended Date”), notwithstanding
anything to the contrary contained in the Credit Agreement or the other Credit
Documents.
    


1




1

--------------------------------------------------------------------------------





Exhibit 10.2


This Limited Consent is a limited consent and (i) shall only be relied upon and
used for the specific purpose set forth herein, (ii) shall not constitute nor be
deemed to constitute (a) a waiver of any Default or Event of Default or (b)
except as expressly set forth herein, a waiver or amendment of any term or
condition of the Credit Agreement and the other Credit Documents (without
limitation of the forgoing, for the avoidance of doubt, this Limited Consent
does not waive or impact the occurrence of the Payout Period Start Date (or any
effect under the Credit Agreement resulting from the occurrence thereof), the
continued effect of the May APPE or the requirement under the Credit Agreement
to pay the Revolving Loans in the amount required under Section 2.6 of the
Credit Agreement when due (including, after the Extension Date, as increased by
the Payout Period Percentage Increase)), (iii) shall not constitute nor be
deemed to constitute a consent by Administrative Agent or any Lender to anything
other than as expressly set forth herein, and (iv) shall not constitute a custom
or course of dealing among the parties hereto. Except as otherwise expressly
provided herein, the Credit Agreement and each of the other Credit Documents
shall remain in full force and effect in accordance with their respective terms.
Except as specifically set forth herein, Administrative Agent and the Lenders
reserve all of their respective rights and remedies under the Credit Agreement
and the Credit Documents.


In consideration of the Limited Consent granted hereunder (and as a condition to
the effectiveness hereof), (a) Company hereby represents and warrants to
Administrative Agent and the Lenders that (i) no Default or Event of Default has
occurred and is continuing as of the date hereof, (ii) the representations and
warranties made by the Company contained in the Credit Documents are true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of the date hereof, except to the extent such
representation and warranty expressly relates to an earlier date (in which case,
such representations and warranties were true and correct in all material
respects as of such earlier date), (iii) the execution, delivery and performance
by the Company of this letter agreement, have been duly authorized by all
necessary corporate action and (iv) this letter agreement constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting, creditors’
rights generally and the effects of general principles of equity and (b)
substantially concurrently with the consummation of this Limited Consent (and,
in any event, not later than the date hereof), the Company shall pay to the
Administrative Agent on behalf of the Lenders, $5,000,000 of the outstanding
principal amount of the Revolving Loans (the “Paydown Amount”) (and any interest
owing as of the payment date with respect to such principal amount) which amount
shall be distributed in accordance with Section 2.12(c) of the Credit Agreement
and shall permanently reduce the outstanding amount of the Revolving Credit
Commitment of each Revolving Lender in accordance with their Pro Rata Share as
set forth in Section 2.9 (the three Business Day prior written notice being
hereby waived). The parties hereby agree that the Paydown Amount so prepaid
shall either, at the option of the Company, (x) reduce the amount of the payment
due by the Company on the Interest Payment Date occurring on July 17, 2020
pursuant to Section 2.6 of the Credit Agreement by an amount equal to the
Paydown Amount or (y) if the Company, the Administrative Agent and the Lenders
agree (in their respective sole discretions) to effect an amendment of the
Credit Agreement on or prior to July 17, 2020, be credited to any amount which
would have otherwise been agreed to by the parties as a prepayment or repayment
of Revolving Loans and permanent reduction of the Revolving Credit Commitments
required by the terms thereof.


2




2

--------------------------------------------------------------------------------





Exhibit 10.2


The Company hereby further agrees that on or before June 26, 2020, the Company
will pay to the Administrative Agent all fees and expenses of the Administrative
Agent invoiced prior to the date hereof including legal and consulting fees and
expenses so invoiced. In addition to any rights and remedies under the Credit
Documents, if such amounts are not received by the Administrative Agent on or
prior to such date, this Limited Consent shall terminate on June 26, 2020 and
the Payout Period Percentage Increase shall be effective immediately.


This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which
counterparts together shall constitute one and the same instrument. Signature
pages to this letter agreement may be detached from multiple separate
counterparts and attached to the same document and a telecopy or pdf of any such
executed signature page shall be valid as an original. This letter agreement
shall become effective upon the execution of a counterpart hereof by each of the
parties hereto.


This letter agreement constitutes a Credit Document and shall be a contract made
under and governed by, and shall be construed and enforced in accordance with,
the laws of the state of New York.
-- Remainder of page intentionally left blank; signature pages follow --

Each of the undersigned has caused this letter agreement to be duly executed and
delivered as of the date first above written.


ON DECK CAPITAL, INC.,
as Company 
 
By: /s/ Kenneth A. Brause 
Name: Kenneth A. Brause
Title: Chief Financial Officer 


 
TRUIST BANK,
as Administrative Agent 
 
By: /s/ Amanda Parks 
Name: Amanda Parks
Title: SVP 



 
TRUIST BANK,
as a Lender
 
By: /s/ Amanda Parks 
Name: Amanda Parks
Title: SVP 






3




3

--------------------------------------------------------------------------------




SILICON VALLEY BANK,
as a Lender


By: /s/ Alexander Addario
Name: Alexander Addario
Title: Director






FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Lise Hinton
Name: Lise Hinton
Title: Sr. Vice President








REGIONS BANK,
as a Lender


By: /s/ Hichem Kerma
Name: Hichem Kerma
Title: Managing Director




CONGRESSIONAL BANK,
as a Lender


By: /s/ James H. Peterson
Name: James H. Peterson
Title: EVP & CCO


 
 
BANCALLIANCE INC.,
as a Lender


BY: ALLIANCE PARTNERS LLC, ITS ATTORNEY-IN-FACT


By: /s/ John Gray
Name: John Gray
Title: Executive Vice President














--------------------------------------------------------------------------------









